﻿40.	I should like first of all to congratulate Mr. Illueca upon his election to the presidency of the Assembly's thirty-eighth session, and I am fully confident that he will guide our deliberations with benevolence and wisdom.
41.	With the chair's permission, I wish to extend, on behalf of the Kingdom of the Netherlands, warm words of welcome to the new Member, Saint Christopher and Nevis.
42.	We are convening at a time when the need for an organization like this, the United Nations, with the essential concrete and practical purposes set out in its Charter, is greater than ever, because the international situation is deeply disturbing in many respects.
43.	Relations between a number of States have deteriorated since we met here last year. Several countries continue to suffer the oppressive effects of foreign invasion, and the end of their suffering is nowhere in sight. The savage war between Iran and Iraq has entered its fourth year. Millions of people continue to live in extreme poverty. Less than a month ago, we were stunned by the cruel destruction of a civilian airliner by the Soviet Union, which has since been rightly condemned in various forums within the United Nations system.
44.	In a world which is subject to such stress and where violence so often takes the place of justice and the rule of law, we need this unique and universal Organization, the United Nations. We have to do all we can to make it into an effective and efficient instrument.
45.	According to the Charter, one of the purposes of the United Nations is to be a centre for harmonizing the actions of its Members in the attainment of their common ends. In many instances the Organization has been highly successful. The era of colonization has virtually been brought to an end, as witnessed by the representation in this Hall of 158 independent States, a threefold increase in its original membership. The work of the specialized agencies should be mentioned too. Public attention is seldom commensurate with their unmistakable achievements. Equally important progress has been reached in the codification of human rights and the creation of instruments for their implementation.
46.	Yet there is a general feeling that the United Nations has more often failed in being the centre for harmonizing our actions, a feeling so acutely expressed by the Secretary- General in his reports on the work of the Organization. Up to a point we should allow ourselves a sense of realism and recognize that tension will always exist between the lofty principles and purposes of the Charter and the harsh realities of our time. In bridging this gap the Organization may perhaps never be completely successful. But even a modest view of what we can ultimately achieve does not absolve us from keeping constantly in mind the Organization's guiding principles.
47.	Whenever the United Nations appears unable to steer the course of events, we ourselves should take the blame. The United Nations is only a stage on which we, the Members, are the actors. If the United Nations fails to implement its decisions, it is again to ourselves that we should look for an answer. We, the Members, should harmonize our positions and our actions, making the most of the United Nations as a centre for our endeavours.
48.	Last year's report of the Secretary-General' has been the subject of wide-ranging consultations among the members of the Security Council. Representing a country which took part in the consultations, I regret to say that their outcome cannot as yet be considered very satisfactory. Nevertheless, I do hope that the Council's report can at least serve as a starting-point for more in-depth consultations and practical conclusions. The credibility and effectiveness of the Organization require us to give a constructive response to the urgent appeal of the Secretary-General, and after eight months of experience as a member of the Security Council, I cannot but voice some disappointment over the way the Council functions or sometimes appears unable to function. To quote but one example, I refer to the case of Chad. That country, faced with armed intervention, had recourse to the Security Council without gaining any satisfaction on its fully justified complaint. In other cases the Council succeeded in adopting resolutions, but one wonders whether these were all up to the measure of the duties and responsibilities of the Council. The reasons for this were perhaps manifold, but I should like to point to one which, to my mind, is also relevant to the work of the General Assembly and to international conferences under the aegis of the United Nations.
49.	Here I have in mind the misuse of the procedure of consensus. In his recent report the Secretary-General calls for a concerted approach to problems of peace and security and a constructive search for consensus on difficult and controversial issues. To my mind consensus is the perfect expression of the Charter's image of the United Nations as the centre for harmonizing our actions. It is true also that the broadest possible support is necessary for United Nations recommendations and decisions to be effective. A strong argument in favour of the consensus procedure relates to the democratic necessity of taking legitimate minority views into consideration instead of simply overruling them. For all these reasons my country favours the consensus procedure, consensus being understood in its true meaning of a view or feeling basically shared by all. Only in the case of such a real consensus will it be possible to move from words to action.
50.	Sometimes, however, the effectiveness of the consensus approach is considerably reduced. This happens when consensus is used for covering up instead of reconciling differing views. Then the final result is only very meagre, a lowest common denominator with the appearance but without the strength of real consensus. Of course, no result at all is likely to come of efforts to arrive at a consensus where there is basic disagreement, let alone open conflict; for instance, a complaint of a victim of aggression against its aggressor. The work of the Security Council gives examples of both situations.
51.	A more common malpractice, not unknown to the Assembly either, occurs when pressure groups produce draft resolutions on a "take it or leave it" basis, intended to extract formal support from an unwilling minority. Decisions taken on this basis in my view can only be a flimsy victory for their sponsors, because such superficial unanimity lacks the force of a commonly shared political will and the decisions reached tend to remain a dead letter.
52.	To give an example of what I have in mind I refer to the Paris conference on Namibia. This conference adopted a declaration and a programme of action by official consensus. The contents of these documents were highly predictable, not only because their drafts ran along lines to be expected, but above all because no real negotiations on these texts were allowed. When subsequently a number of countries abstained from full participation in the International Conference on the Question of Palestine, held at Geneva from 29 August to 7 September 1983, this certainly was due, at least in part, to the precedent set by the Namibia conference. To sum up: if we really want the United Nations to be a centre for harmonizing not only our words but also, and foremost, our deeds and actions, then I think we should apply the consensus procedure as judiciously as we possibly can.
53.	Next to being scrupulous about the way in which we arrive at decisions, we should be wise to support the Secretary-General in his efforts to improve the efficiency of the Organization itself. The times when real growth in programme budgets could realistically be envisaged are over, I am afraid. Both we and the Secretariat will have to set priorities and adhere to them, because both we and they have to do more with the same amount of money, of even less.
54.	I welcome the establishment by the Secretary- General of a high level advisory group on administrative reform with the task of identifying issues and areas in which modification or reform could be effected. I hope this group will not hesitate to come forward with constructive proposals.
55.	The problems of the Middle East will again be among the Assembly's most urgent and most intractable. The use of force, originating both from within and without, is the daily predicament of the people of Lebanon. We welcome the cease-fire, and I congratulate those who brought it about. We sincerely hope it will allow the parties in the conflict to engage in a dialogue soon. The Government of Lebanon deserves support in its efforts to realize a comprehensive national reconciliation and to uphold the country's unity and independence. This requires the complete and prompt withdrawal of all foreign forces from Lebanese territory, except for those whose presence may be requested by the legitimate Government. United Nations observers might play a useful role in supervising the cease-fire.
56.	The Organization has been especially involved in the Lebanese situation by the deployment of a United Nations peace-keeping force in the southern part of the country. It is a sorry state of affairs that for more than a year now UNIFIL has been held hostage to a situation beyond its control. This frustrating experience cannot, in our view, go on indefinitely, and the Netherlands Government has consequently decided to terminate its participation in UNIFIL in its present form. In due course, the Security Council, acting in agreement with the Government of Lebanon, may devise a more meaningful role for UNIFIL than the Force is able to fulfil nowadays. In view of this possibility, ways and means are being considered for the Netherlands withdrawal not be complete, so that our presence can be easily expanded again at a later date, because the Netherlands interest in United Nations peacekeeping remains undiminished.
57.	The Palestinian problem is very much at the centre of the problems in the Middle East. Together with our European partners we have stated many times that the Palestinian people must be enabled to exercise its legitimate rights, including the right to self-determination, with all that this implies. It is certain that there will be no peace in the Middle East without the Palestinians' finding their rightful place among the other peoples of the region. Nor will there be peace as long as the Palestinian people do not recognize the right of Israel and its people to exist within secure and recognized borders.
58.	Peace in the Middle East will not prevail unless the security and legitimate interests of all States and peoples of the region are taken into account. Their rights must be mutually recognized by the parties themselves. The threat or use of force must be renounced by all.
59.	The Israeli settlements in the occupied territories are in our view an extremely worrying factor. As a first step Israel should refrain from expanding these settlements, which my Government considers to be illegal, and they should refrain from creating new ones. This settlement policy in our judgment is not a matter of the right of individual people to live where they want, but of prejudging the question of how and where the Israeli and the Palestinian people will live next to each other in the future. For this reason we view this settlements policy as a major and growing obstacle to peace.
60.	Afghanistan and Kampuchea share the fate of being victims of foreign invasion and occupation. Both peoples are denied the full exercise of their right to self-determination and self-government. Neighbouring countries have to provide shelter to huge numbers of refugees. The Soviet Union and Viet Nam, who pride themselves on being progressive and peace-loving, hold in their grip two Members of the Organization by force. The Assembly should once again press for a political solution which would enable Afghanistan and Kampuchea to regain their full independence. We owe it to the suffering people of both countries to show that our support for their rights remains as strong as ever. With reference to the situation in Kampuchea, I should like to commend the countries of the Association of South-East Asian Nations for their endeavours to promote a political solution.
61.	Korea remains an area of persistent tensions. We are convinced of the need for a speedy resumption of the dialogue between North and South in order to settle the Korean question by peaceful means. The Republic of Korea should be allowed to become a full Member of the United Nations, and so should North Korea, if and when it so desires.
62.	For many reasons the situation in Central America is a matter of serious concern. The States in this region are going through a painful period of internal strife and instability, caused by social inequality and economic underdevelopment and aggravated by foreign interference. They face the possibility of wider armed conflict. Discussing this situation in the Security Council, the Netherlands representative stated that the problems of the region require a negotiated solution based on the principles of non-interference, non-aggression, sovereign equality and self-determination. The nations of Central America should be free to choose their own form of government, and there is no justification to impose revolutions on these peoples. Neither is there any justification to support efforts to destabilize existing governments through overt or covert operations in co-operation with internal resistance movements. We heartily welcome and support the efforts of the Contadora Group to find solutions to the problems besetting their region. The Group's Cancun Declaration on Peace in Central America, issued on 17 July 1983	contains many constructive proposals, .of which I would like to mention the call for an end to the arms build-up in the region and for evolution and progress in the field of economic development and social justice, closely linked to the creation or strengthening of democratic political institutions.
63.	Our relations with Latin America and the Caribbean region remain particularly important to us. The Kingdom of the Netherlands follows with great interest the efforts towards closer economic and political co-operation in that part of the world. While the Netherlands welcomes trends toward democracy, we deplore the continuing serious disrespect for human and civil rights, which remains, sorry to say, a widespread phenomenon in the area. I have to make special mention of our relations with Suriname, which have been put under so heavy a strain by the appalling events of December 1982 in Paramaribo. We sincerely hope that the people of Suriname will soon be allowed to revert to democratic values and that respect for human rights will be restored.
64.	The situation in Namibia seems to remain inextricable, even though the mission of the Secretary-General, in pursuance of Security Council resolution 532 (1983), was as successful as could have been under the circumstances. Virtually all outstanding issues with regard to the United Nations plan for Namibia were resolved. However, it is still impossible to launch the plan because South Africa sticks to its position regarding the withdrawal of Cuban troops from Angola as a precondition for the implementation of Security Council resolution 435 (1978).
65.	In my view this state of affairs is very discouraging and unfair to the Namibian people, whose independence is further delayed by extraneous factors. A peaceful solution to the Namibian problem is also, as the Secretary- General observed, the key to a peaceful future for all countries of the region. I would urgently call on all concerned to redouble their efforts and to remove as quickly as possible the last obstacles to the implementation of the settlement plan.
66.	As a first and urgent step to get things moving the Assembly, in my modest opinion, should call on South Africa to stop its military incursions into Angola and to agree to a cease-fire. This seems a first prerequisite, as the Secretary-General rightly advocated, "to reduce the tensions and contentious issues and to put an end to conflict in the area as a whole"  After so many years of frustration an initiative of this kind may not seem good enough, but it could serve to put matters on the right track.
67.	As far as sanctions against South Africa are concerned, the world community simply cannot indulge South Africa's forever defying the principles of interstate and human behaviors. apartheid is one of the most abhorrent examples of racial discrimination and of institutionalized denial of human rights. For that reason the Netherlands has associated itself with numerous Assembly resolutions calling for sanctions against South Africa, provided that these sanctions are selective and compulsory, both being basic requirements for any effective impact on South Africa's policies. For some years my country's delegation has sponsored the Assembly's resolutions on investments in South Africa. Moreover, we have supported the call for an oil embargo, also on the basis of a mandatory decision by the Security Council.
68.	I believe the best thing would now be for us to concentrate our immediate efforts on one measure, aimed at strengthening the existing United Nations arms embargo against South Africa. We feel it is of the utmost importance to deny this country the means to pursue its policies by force. Its constant pattern of armed intervention in neighbouring countries and repression of internal opposition forces obliges us to deprive it of any assistance in the field of the manufacture or acquisition of arms. The Security Council, in its resolution 418 (1977), has already prohibited the sale or transfer of arms to South Africa. In view of South Africa's efforts to build up its own capacity in arms manufacturing, we should agree to expand the existing embargo by a ban on arms imports from South Africa, since such purchases enhance the economic viability of the South African arms industry and strengthen that country's autarky in the armaments field.
69.	This year the Assembly will celebrate the thirty-fifth anniversary of the Universal Declaration of Human Rights. The Universal Declaration was the foundation for the International Bill of Human Rights. This comprehensive body of human lights norms must be considered one of the greatest achievements of the United Nations and, together with the Charter, as the basis for United Nations involvement with human rights. My Government was encouraged by the Assembly's adoption last year of resolution 37/200, affirming that "a primary aim of international co-operation in the field of human rights is a life of freedom and dignity for each human being, that all human rights and fundamental freedoms are indivisible and interrelated and that the promotion of one category of rights should never exempt or excuse States from the promotion and protection of the others". By adopting this resolution the Assembly has committed itself to an even-handed and strong policy in the Field of human rights.
70.	They are being violated in ail parts of the world. The resolution I referred to urges all States to co-operate with the Commission on Human Rights in its study of the violations of human rights and fundamental freedoms in any part of the world. It is therefore distressing to see the continuing unwillingness of some Member States to extend their co-operation to the special rapporteurs appointed by the Commission to study the human rights situation in those States.
71.	Although the lifting of martial law offered some hope for a more forthcoming policy, the Government of Poland, which in the past has supported calls for cooperation by other Governments, has shown no sign so far of heeding the legitimate concern of the international community over the continued violation of the fundamental rights and freedoms of the Polish people.
72.	It is equally to be hoped that the Government of Chile will co-operate with the Commission's new special rapporteur. Speaking of Chile, I want to add that the democratic forces in that country have my Government's full support and that I feel they deserve the support of other countries as well. It is heartening to realize that no amount of official repression has been able to eradicate the movement for the restoration of democracy. But Chile is not the only country where such a movement has proved to be stronger than the regime it has to resist.
73.	The full horror of the scale on which the fundamental right to life itself is violated became painfully clear in the report on summary or arbitrary executions, including extra-legal executions, submitted to the Commission by Mr. Amos Wako. Conservative estimates cited by Mr. Wako put the number of known victims of such executions at no less than 2 million in the last 15 years: men and women, young and old, who were perceived in one way or another to be in opposition to their Government. Since then reports of summary or arbitrary executions and of disappearances, torture and other violations of the sanctity of the human person continue to be received. We are reminded daily of the human suffering taking place in various parts of Central America, where the names of some countries have acquired an unfortunate connotation of pain and fear.
74.	From Iran, top, we hear of the maltreatment and execution of members of the Baha'i faith, in defiance of the Declaration on the Elimination of All Forms of Intolerance and of Discrimination Based on Religion or Belief.
75.	In many parts of the world the full enjoyment of human rights is undercut by the state of development and by sheer poverty. These problems will figure high in the economic section of the agenda of this-session. The President of the European Economic Community has dealt extensively, also on our behalf, with the issues involved in international economic co-operation and North-South relations.
76.	The economic issues before this session will once again centre on the ability of the international community to make a common assessment of the present state of the world economy and to make the necessary recommendations for concrete and immediate action. The disappointing results of the sixth session of the United Nations Conference on Trade and Development, which took place at a crucial moment, given the situation of the world economy, have shown that the international community is deeply divided over the question of how to solve the present economic crisis and in particular on the role that Governments should play in overcoming this crisis. At the same time that session showed broad agreement on the analysis of the present situation. There seemed to be agreement on the interdependence of our world, on the internal diversity within both the North and the South and on the necessity to find common solutions to these various problems.
77.	The global economic dialogue is taking place at various levels and in different forums. In recent reports on North-South relations, the Brandt Commission and the Commonwealth experts have made interesting suggestions on ways to improve the handling of the dialogue. I think we owe it to them and to ourselves to revitalize the negotiating mechanisms in order to arrive at practical solutions to outstanding problems.
78.	Looking at the general situation of the world economy we discern some hopeful signs of economic recovery. However, there is no assurance of an early overall recovery. It is evident that there is a need for action both at the national and at the international level to promote sustained economic recovery. A concerted approach is required among nations whose economies are interdependent, so as to avoid our making short-term gains at each other's expense. There continues to be a great need for international support for and co-operation with those weaker countries whose economies are vulnerable and which for their development cannot do without considerable assistance. In particular we feel it is imperative that developed countries take the required measures to support the poorest, in order that they too may benefit from the economic recovery.
79.	The Netherlands Government, for its part, is committed to maintaining the present level of its official development assistance, which amounts to well over 1 per cent of its gross national product. Allow me to appeal to all rich nations equally not to falter in their efforts concerning development co-operation.
80.	Over the years we have consistently called for the balanced financial participation of all donor countries in the voluntary funds of the United Nations. We firmly believe that the development system of the United Nations can function satisfactorily only if the financial burden is more evenly spread over the donor countries. The situation whereby only a few countries, among them my own, carry a disproportionate burden cannot continue. In 1984 another important international element will be added to the decision-making on multilateral development co-operation, that is, the International Conference on Population to be held next August at Mexico City. We hope that that Conference will deepen our knowledge of the relationships between population and economic and social development and lead to new operational activities to solve the pressing problems of population growth, poverty and environmental degradation.
81.	All our efforts to solve political problems or to improve the international economic order will be in vain if we do not succeed in our primary task of maintaining international peace and security. Wherever war and armed conflict occur, the need to fight for survival tends to become the single overriding issue. Moreover, it is a tragic truth that because of the destructive power of modem weaponry the means of war threaten to destroy the very values they are meant to defend. This applies particularly to nuclear war, which would spell disaster for all, but we have only to look at countries like Lebanon or Afghanistan, for instance, to realize what destruction so-called conventional weapons can produce.
82.	In view of this we must feel bound to agree on curtailing the armaments race and to adopt incisive measures in the field of arms control and disarmament. At stake is the basic question whether man is to be master or slave of the forces of his own creation. It is therefore painful to note that although United Nations efforts in the Held of disarmament have increased in recent years, they seem to have yielded diminishing results. The report of the Committee on Disarmament, which forms the basis of our discussions at this session, speaks of strenuous efforts but not of concrete agreement.
83.	The same may still be said of the crucially important negotiations between the United States and the Soviet Union on the question of reducing their nuclear forces to lower and safer levels and achieving a more stable balance. The present state of East-West relations, which a number of events have put under a heavy strain, should not lead to a lessening of efforts to bring these negotiations to substantial results. On the contrary, in a period of increasing tensions the rationale for seeking nuclear arms reductions should be even more apparent. Especially in the Held of intermediate-range nuclear forces, the coming months will be of critical importance. In this respect, I welcome and endorse the proposals made public by President Reagan in his speech at the 5th meeting of this session.
84.	The Government and people of the Netherlands are anxiously waiting for a break-through in the negotiations at Geneva which would eliminate the threat of existing intermediate-range systems and thereby make it possible to forgo deployment on the Western side. Should this goal prove unattainable in one step, we should follow the road of redressing the existing imbalance at the lowest possible level.
85.	The quantitative as well as the qualitative growth of the arms build-up makes it an increasingly complex matter. Arms control negotiations aimed at reductions are no longer sufficient by themselves. It is generally accepted nowadays that they must be accompanied by confidence-building measures. These measures can create more openness about military activities and thereby create a climate more conducive to arms control in general. It is for this reason that I warmly welcome the convening of the Conference on Confidence- and Security-building Measures and Disarmament in Europe, to be held at Stockholm.
86.	Nuclear disarmament and the prevention of nuclear war, with all that this implies, is one of the most challenging issues confronting us all. Here at the United Nations we should not relax our efforts to achieve eventually a comprehensive prohibition of nuclear testing as an effective collateral measure. Such a prohibition would constitute an important step forward on the road to nuclear disarmament by diminishing the dangers of both horizontal and vertical proliferation. The Netherlands continues to attach great importance to the Treaty on the Non-Proliferation of nuclear Weapons. We therefore co-sponsored the request to include on the agenda of this session of the Assembly the question of an early and adequate preparation for the third review conference of the parties to the Treaty. A failure such as that of the last review conference should at all costs be prevented. An agreement between the nuclear Powers on nuclear security assurances to non-nuclear-weapon States would constitute a positive contribution to these efforts.
87.	The application of space technology evokes admiration of man's ingenuity but also fear of his perennial temptation to turn his capacities to evil ends. It appears that we still have the opportunity to prevent an arms race in outer space which, if it took place, would add a new dimension to the existing world-wide arms build-up. Before we are overtaken by rapid technological developments, especially in the field of anti-satellite weapons, we must agree to forego such a dangerous course. The Netherlands delegation will be active in promoting a solution along these lines.
88.	The issue of chemical weapons was one of the main and most extensively debated items on the agenda of the Committee on Disarmament. One would have hoped that this year, after so many years, this issue would have matured sufficiently to allow for practical and fruitful negotiations. Substantial progress has been made, and at least from a technical point of view the analysis of the problems involved seems to have been exhausted. We should exhort the Committee to engage in a final drive to conclude an agreement which would free the world from the spectre of chemical warfare.
89.	I have reached the end of my statement. Little of what I have said in my commentary on world events was particularly cheerful, but it would be wrong for me to finish on a gloomy note. We are here at the United Nations, at the centre of an organization which could perform miracles if given the opportunity. It was designed to perform something like a miracle: to save us from war, to realize human rights, to help establish justice and social progress.
90.	The opportunity is there for us to take. It is completely up to us to make full use of the Organization, which we have set up or joined of our own free will. The Netherlands has not yet lost hope that this will come about.
 

